DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 remain pending and are ready for examination.


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 8, 10-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over ULASEN et al., U.S. Pub No: US 20180373722 A1 (Hereinafter “ULASEN”) in view of Jain et al., U.S. Patent No: US 11182372 B1 (Hereinafter “Jain”).

Regarding claim 1, ULASEN discloses A method, comprising:  
storing, by a computer system according to a current set of storage parameters, representations of historical data (see paragraph [0043] and fig. 3, wherein see paragraph [0030, 0043] and fig. 3, wherein store one or more files 303 and one or more reparse points 305, and includes a file cache for reading 107. The archiving service 301 is configured to scan through files 303 stored on the storage server 302 and archives them onto the tiered storage system 311); 
receiving, by the computer system, queries for historical data (see paragraph [0043, 0057], wherein receives statistical information related to user access of a plurality of files); 
responding, by the computer system, to the queries using the stored representations (see paragraph [0043, 0057, 0059], wherein identifies a pattern of access in the plurality of files based on the received statistical information) including:
	generating, based on historical data included in the stored representations, one or more sets of unlabeled features (see paragraph [0045], wherein the machine learning module 106 tracks the operations via a data statistics and analysis module 105 (not shown) that collects the information from the archiving service 301 and the file driver 310. Based on these tracked operations and historical data, the machine learning module 106 may generate one or more rules (e.g., data rules and patterns 107) that determine the data tiering of files in the tiered storage system 311, i.e., which particular tier a given file should be stored in for improved performance and efficiency. Thus, the machine learning module 106 are using historical data to identify/generate rules/patterns (unlabeled features). The machine learning module 106 uses these rules/patterns (unlabeled features) to classify files); and 
training, using the one or more sets of unlabeled features, different instances of a machine learning classifier (see paragraph [0045], wherein the machine learning module 106 tracks the operations via a data statistics and analysis module 105 (not shown) that collects the information from the archiving service 301 and the file driver 310. Based on these tracked operations and historical data, the machine learning module 106 may generate one or more rules (e.g., data rules and patterns 107) that determine the data tiering of files in the tiered storage system 311, i.e., which particular tier a given file should be stored in for improved performance and efficiency. Thus, the machine learning module 106 are using historical data to identify/generate rules/patterns (unlabeled features). The machine learning module 106 uses these rules/patterns (unlabeled features) to classify files); and
determining, by the computer system, performance metrics for responses to the queries (see paragraph [0005], wherein compared to archiving data on the basis of a simple static metric or threshold (e.g., number of hits or last access time). See paragraph [0043, 0057, 0059], wherein identifies a pattern of access in the plurality of files based on the received statistical information. See also paragraph [0062], wherein the archiving module 104 may assign a set of files (e.g., a first file, a group of files) of the plurality of files an access classification based on the modified threshold value. At step 504, the archiving module 104 determining whether each of the files (e.g., a first file) exceeds the modified threshold value related to file access.); 
training, by the computer system using the performance metrics, a machine learning model (see paragraph [0005], wherein compared to archiving data on the basis of a simple static metric or threshold (e.g., number of hits or last access time). See also paragraph [0062], wherein the archiving module 104 may assign a set of files (e.g., a first file, a group of files) of the plurality of files an access classification based on the modified threshold value. At step 504, the archiving module 104 determining whether each of the files (e.g., a first file) exceeds the modified threshold value related to file access); and 
updating, by the computer system based on output of the trained machine learning model, the current set of storage parameters, wherein the updating affects subsequent storage of representations in the data repository (see paragraph [0040], wherein the threshold amount of requests for data access after which the files are moved to hot storage 101 as determined using machine learning information.
see paragraph [0062], wherein If so, at step 505, the archiving module 104 assigns the access classification responsive to determining that access requests or other criteria for the set of file(s) exceeds the threshold value related to file access, wherein the access classification is a hot data access classification. That is, the archiving module 104 classifies those particular file(s) as “hot” data. At step 506, the archiving module 104 migrates the set of files to the hot data area 101. In some aspects, the set or group of files is migrated from a first storage device to a second storage device based on the assigned access classification. In some aspect, the first storage device (having higher performance characteristics) is associated with a hot data access classification and the second storage device is associated with a cold data access classification).  
Although ULASEN teaches files have to be archived, which typically involves creating a backup of the files by copying the contents of the storage devices onto some other medium (such as another hard disk drive, a DVD ROM, a DVD RAM, a flash disk, tape drive, etc.) or, frequently, over a network (such as to a remote server or to a cloud storage service) see paragraph [0003], ULASEN fails to explicitly discloses that wherein the representations include snapshots of historical data in a data repository at different points in time;
wherein the queries specify points in time from which to retrieve the historical data.
Jain teaches wherein the representations include snapshots of historical data in a data repository at different points in time (see col.4 line [14-24], wherein the data store 130 may be configured to store complete backups of partitions of the database 124 at a particular point-in-time as snapshots 132. For example, a particular snapshot 132 stored at the data store 130 may be generated at a particular point-in-time such that the data in the particular snapshot 132 is at the state in which the database existed at that particular point-in-time);
wherein the queries specify points in time from which to retrieve the historical data (see col.16 line [53-55] wherein client may request a point-in-time restoration of a snapshot).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of ULASEN to include the representations include snapshots of historical data in a data repository at different points in time, as taught by Jain, since doing so enable the system to efficiently store and manage backups of the database (Jain; col1. line [0013-0015]).
 

Regarding claim 3, the combination of ULASEN and Jain further disclose wherein the representations of historical data further include journals that indicate changes between ones of the snapshots (Jain, see col.1 line 10-12, fig.3b and 4, wherein tracked utilizing change logs in order to track incremental changes over time. See also col.16 line 31-38.). 
 
Regarding claim 8, the combination of ULASEN and Jain further disclose wherein the responding includes, for a particular query: 
reading, from a snapshot database, a prior snapshot that includes historical data at a first point in time that is prior to a particular point in time specified in the particular query, wherein the prior snapshot is a closest prior snapshot to the particular point in time (Jain, col.16 line [53-65], wherein For the partitions represented by timelines 402a and 402b , the database service may retrieve a most recent log - based snapshots 412a and 412b closest to T.); 
reading, from a journal database, one or more journals indicating changes between historical data included in the prior snapshot and historical data at the particular point in time (Jain, col.16 line [53-65], wherein for the partitions represented by timelines 402a and 402b the database service may retrieve a most recent log - based snapshots 412a and 412b closest to T.); and 
generating, based on the prior snapshot and the one or more journals, at least one new snapshot at the particular point in time, wherein the generating includes replaying the one or more journals on top of the prior snapshot (Jain, col.16 line [53-65]).  


Regarding claim 10, the combination of ULASEN and Jain further disclose wherein the performance metrics include an access metric specifying a frequency at which one or more of the snapshots are accessed for responses to the queries (ULASEN, see paragraph [0005], wherein compared to archiving data on the basis of a simple static metric or threshold (e.g., number of hits or last access time). See also paragraph [0062], wherein the archiving module 104 may assign a set of files (e.g., a first file, a group of files) of the plurality of files an access classification based on the modified threshold value. At step 504, the archiving module 104 determining whether each of the files (e.g., a first file) exceeds the modified threshold value related to file access), and wherein the updating the current set of storage parameters that is performed based on the access metric includes adjusting a storage location for one or more of the snapshots (ULASEN, see paragraph [0040], wherein the threshold amount of requests for data access after which the files are moved to hot storage 101 as determined using machine learning information.
see paragraph [0062], wherein If so, at step 505, the archiving module 104 assigns the access classification responsive to determining that access requests or other criteria for the set of file(s) exceeds the threshold value related to file access, wherein the access classification is a hot data access classification. That is, the archiving module 104 classifies those particular file(s) as “hot” data. At step 506, the archiving module 104 migrates the set of files to the hot data area 101. In some aspects, the set or group of files is migrated from a first storage device to a second storage device based on the assigned access classification. In some aspect, the first storage device (having higher performance characteristics) is associated with a hot data access classification and the second storage device is associated with a cold data access classification).  

Regarding claim 11, the combination of ULASEN and Jain further disclose wherein the current set of storage parameters specifies multiple different storage locations for the snapshots including at least a first storage location for snapshots associated with a high access frequency and a second storage location for snapshots associated with a low access frequency (ULASEN, see paragraph [0032, 0040], wherein the ML module 106 may be configured to classify a group of files as “hot data” using a ML model that was trained using statistics indicating the frequency of access for that particular group of files and/or “similar” files (e.g., having similar metadata attributes). In some aspects, the ML module 106 may be further configured to classify a group of files as “hot data” or “cold data” using a ML model that is also trained using statistical data indicating a date and time (e.g., timestamp) of access).

Regarding claim 12, ULASEN discloses A non-transitory computer-readable medium having instructions stored thereon that are executable by a computer device to perform operations comprising:
 storing, according to a current set of storage parameters, snapshots and journals, and wherein the journals indicate changes between ones of the snapshots (see paragraph [0043] and fig. 3, wherein see paragraph [0030, 0043] and fig. 3, wherein store one or more files 303 and one or more reparse points 305, and includes a file cache for reading 107. The archiving service 301 is configured to scan through files 303 stored on the storage server 302 and archives them onto the tiered storage system 311. See also paragraph [0003], wherein files have to be archived, which typically involves creating a backup of the files by copying the contents of the storage devices onto some other medium (such as another hard disk drive, a DVD ROM, a DVD RAM, a flash disk, tape drive, etc.) or, frequently, over a network (such as to a remote server or to a cloud storage service). Examiner note that files can represent snapshots as on example. The statistical information can include log data which can corresponds to journals.); 
receiving a query for historical data (see paragraph [0043, 0057], wherein receives statistical information related to user access of a plurality of files); 
responding to the query using the stored snapshots and journals (see paragraph [0043, 0057, 0059], wherein identifies a pattern of access in the plurality of files based on the received statistical information) includes:
generating, based on historical data included in the stored snapshots and journals, one or more sets of unlabeled features (see paragraph [0045], wherein the machine learning module 106 tracks the operations via a data statistics and analysis module 105 (not shown) that collects the information from the archiving service 301 and the file driver 310. Based on these tracked operations and historical data, the machine learning module 106 may generate one or more rules (e.g., data rules and patterns 107) that determine the data tiering of files in the tiered storage system 311, i.e., which particular tier a given file should be stored in for improved performance and efficiency. Thus, the machine learning module 106 are using historical data to identify/generate rules/patterns (unlabeled features). The machine learning module 106 uses these rules/patterns (unlabeled features) to classify files); 
transmitting, to a computing device from which the query was received, the one or more sets of unlabeled features, wherein the computing device is configured to train different instances of a machine learning classifier using the one or more sets of unlabeled features (see paragraph [0045], wherein the machine learning module 106 tracks the operations via a data statistics and analysis module 105 (not shown) that collects the information from the archiving service 301 and the file driver 310. Based on these tracked operations and historical data, the machine learning module 106 may generate one or more rules (e.g., data rules and patterns 107) that determine the data tiering of files in the tiered storage system 311, i.e., which particular tier a given file should be stored in for improved performance and efficiency. Thus, the machine learning module 106 are using historical data to identify/generate rules/patterns (unlabeled features). The machine learning module 106 uses these rules/patterns (unlabeled features) to classify files); and 
determining performance metrics for the response to the query (see paragraph [0005], wherein compared to archiving data on the basis of a simple static metric or threshold (e.g., number of hits or last access time). See paragraph [0043, 0057, 0059], wherein identifies a pattern of access in the plurality of files based on the received statistical information. See also paragraph [0062], wherein the archiving module 104 may assign a set of files (e.g., a first file, a group of files) of the plurality of files an access classification based on the modified threshold value. At step 504, the archiving module 104 determining whether each of the files (e.g., a first file) exceeds the modified threshold value related to file access.); 
training, using the performance metrics, a machine learning model (see paragraph [0005], wherein compared to archiving data on the basis of a simple static metric or threshold (e.g., number of hits or last access time). See also paragraph [0062], wherein the archiving module 104 may assign a set of files (e.g., a first file, a group of files) of the plurality of files an access classification based on the modified threshold value. At step 504, the archiving module 104 determining whether each of the files (e.g., a first file) exceeds the modified threshold value related to file access); and 
updating, based on output of the trained machine learning model, the current set of storage parameters (see paragraph [0040], wherein the threshold amount of requests for data access after which the files are moved to hot storage 101 as determined using machine learning information.
see paragraph [0062], wherein If so, at step 505, the archiving module 104 assigns the access classification responsive to determining that access requests or other criteria for the set of file(s) exceeds the threshold value related to file access, wherein the access classification is a hot data access classification. That is, the archiving module 104 classifies those particular file(s) as “hot” data. At step 506, the archiving module 104 migrates the set of files to the hot data area 101. In some aspects, the set or group of files is migrated from a first storage device to a second storage device based on the assigned access classification. In some aspect, the first storage device (having higher performance characteristics) is associated with a hot data access classification and the second storage device is associated with a cold data access classification).
Although ULASEN teaches files have to be archived, which typically involves creating a backup of the files by copying the contents of the storage devices onto some other medium (such as another hard disk drive, a DVD ROM, a DVD RAM, a flash disk, tape drive, etc.) or, frequently, over a network (such as to a remote server or to a cloud storage service) see paragraph [0003], ULASEN fails to explicitly discloses that wherein the snapshots include records of historical data in a data repository at different points in time;
 wherein the query specifies a particular point in time from which to retrieve the historical data;
wherein the responding includes: 
generating, based on a closest prior snapshot to the particular point in time and one or more journals indicating changes between the historical data included in the closest prior snapshot and historical data at the particular point in time, at least one new snapshot at the particular point in time.
Jain teaches wherein the snapshots include records of historical data in a data repository at different points in time (see col.4 line [14-24], wherein the data store 130 may be configured to store complete backups of partitions of the database 124 at a particular point-in-time as snapshots 132. For example, a particular snapshot 132 stored at the data store 130 may be generated at a particular point-in-time such that the data in the particular snapshot 132 is at the state in which the database existed at that particular point-in-time);
 wherein the query specifies a particular point in time from which to retrieve the historical data (see col.16 line [53-55] wherein client may request a point-in-time restoration of a snapshot);
wherein the responding includes: 
generating, based on a closest prior snapshot to the particular point in time and one or more journals indicating changes between the historical data included in the closest prior snapshot and historical data at the particular point in time, at least one new snapshot at the particular point in time  (Jain, col.16 line [53-65], wherein For the partitions represented by timelines 402a and 402b , the database service may retrieve a most recent log - based snapshots 412a and 412b closest to T.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of ULASEN to include the representations include snapshots of historical data in a data repository at different points in time, as taught by Jain, since doing so enable the system to efficiently store and manage backups of the database (Jain; col1. line [0013-0015]).

Regarding claim 13, the combination of ULASEN and Jain further disclose wherein the performance metrics include a latency metric indicating a time interval between receiving queries and generating responses using stored snapshots and journals (ULASEN, see paragraph [0004-0005, 0025, 0029], Hot data is data that is used often or almost constantly, and therefore access to such data should be fast with minimal delays or latency. In contrast, cold data is used less frequently and may be stored in devices having increased latency but lower costs. Free space on storage devices is often limited, while “fast” memory devices (e.g., RAM, SSD) are often more expensive than “slow” memory device (e.g., cloud storage, tape drives, disk drives).), and wherein the updating that is performed based on the latency metric (see paragraph [0040], wherein the threshold amount of requests for data access after which the files are moved to hot storage 101 as determined using machine learning information.
see paragraph [0062], wherein If so, at step 505, the archiving module 104 assigns the access classification responsive to determining that access requests or other criteria for the set of file(s) exceeds the threshold value related to file access, wherein the access classification is a hot data access classification. That is, the archiving module 104 classifies those particular file(s) as “hot” data. At step 506, the archiving module 104 migrates the set of files to the hot data area 101. In some aspects, the set or group of files is migrated from a first storage device to a second storage device based on the assigned access classification. In some aspect, the first storage device (having higher performance characteristics) is associated with a hot data access classification and the second storage device is associated with a cold data access classification) includes adjusting a number of stored snapshots and a number of stored journals (Jain, see col.12 line [47-54], wherein the backup and log manager 120 may adjust or modify a reference counter).

Regarding claim 14, the combination of ULASEN and Jain further disclose wherein the updating includes: adjusting, based on a predicted journal age output by the trained machine learning model, an age threshold included in the current set of storage parameters, wherein the computer system is configured to generate a snapshot from one or more journals based on the one or more journals being older than a particular point in time specified by the age threshold (ULASEN, see paragraph [0030-0032], wherein use the data to learn from and make predictions about use of data. See also Jain col.11 line 11-26, wherein criteria may include an age threshold).

Regarding claim 16, the combination of ULASEN and Jain further disclose wherein the current set of storage parameters includes a parameter specifying a payload threshold, wherein the storing the snapshots is performed based on a total size of one or more journals used to generate the snapshots satisfying the payload threshold, and wherein the total size of the one or more journals corresponds to latency in responding to a particular one of the queries (ULASEN, see paragraph [0004-0005, 0025, 0029], Hot data is data that is used often or almost constantly, and therefore access to such data should be fast with minimal delays or latency. In contrast, cold data is used less frequently and may be stored in devices having increased latency but lower costs. Free space on storage devices is often limited, while “fast” memory devices (e.g., RAM, SSD) are often more expensive than “slow” memory device (e.g., cloud storage, tape drives, disk drives). See also ULASEN, paragraph [0034], wherein ML can use information from the data statistics and analytics module which include (e.g. log data and file size)).

Claims 17-18 are rejected under the same rationale as claims 12 and 14.

Regarding claim 19, the combination of ULASEN and Jain further disclose wherein the output of the trained machine learning model includes a predicted configuration for a snapshot database used by the computer system for storing snapshots and a predicted configuration for a journal database used by the computer system to store journals (ULASEN, see paragraph [0004-0005, 0030--0036]).

Regarding claim 19, the combination of ULASEN and Jain further disclose wherein the updating includes: moving, by the computer system, one or more journals from a first storage media associated with a low access frequency to a second storage media associated with a high access frequency, wherein the moving is performed based on a high predicted access frequency for the one or more journals, and wherein the high predicted access frequency is output by the trained machine learning model (ULASEN, see paragraph [0037, 0039-0040]. See also paragraph [0062], wherein If so, at step 505, the archiving module 104 assigns the access classification responsive to determining that access requests or other criteria for the set of file(s) exceeds the threshold value related to file access, wherein the access classification is a hot data access classification. That is, the archiving module 104 classifies those particular file(s) as “hot” data. At step 506, the archiving module 104 migrates the set of files to the hot data area 101. In some aspects, the set or group of files is migrated from a first storage device to a second storage device based on the assigned access classification. In some aspect, the first storage device (having higher performance characteristics) is associated with a hot data access classification and the second storage device is associated with a cold data access classification).


Claim 2 are rejected under 35 U.S.C. 103 as being unpatentable over ULASEN in view of Jain and further in view of BURKHART et al., U.S. Pub. No: US 20210142152 A1 (Hereinafter “BURKHART”).

Regarding claim 2, the combination of ULASEN in view of Jain fails to explicitly disclose the below limitations.
 BURKHART discloses comparing output of the different trained instances of the machine learning classifier with a machine learning classifier trained using a set of labeled features, wherein results of the comparing provide performance indicators for the different trained instances (see paragraph [0032], wherein semi-supervised learning that returns predicted probabilities of a user belonging to a segment, given the user's features. Semi-supervised learning uses unlabeled data 100 to create an improved classifier when compared to supervised training using labeled data alone. For example, consider the segmentation of a group of users based on user profiles and usage histories. A small fraction of users can be surveyed to determine how the users should be classified (e.g., to create the first class 105 and the second class 110 of labeled data). With this information, a supervised model that predicts a user's label from their features can be created. Semi-supervised learning uses both classified and unclassified users' features to create improved labels).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of ULASEN in view of Jain to include the missing limitations, as taught by BURKHART, doing so would allow the system to re-learning decision boundaries at each iterative step, the algorithm can recover from mistakes in early iterations (i.e., from mislabeled data in the original training set) (BURKHART; see paragraph [0021]).


Claims 4-7, 15 are rejected under 35 U.S.C. 103 as being unpatentable over ULASEN in view of Jain and further in view of Benjamin et al., U.S. Patent No: US 11132140 B1 (Hereinafter “Benjamin”).

Regarding claim 4, the combination of ULASEN and Jain teaches all the features with respect to claim 3, as outline above. The combination of ULASEN and Jain fail to explicitly disclose wherein the storing includes: joining two consecutive snapshots that include records of historical data, wherein the joining is performed based on primary keys of the two consecutive snapshots; 
determining, based on the joining, one or more changes between the joined snapshots; and 
generating, based on the determined one or more changes, one or more new journals. 
Benjamin discloses wherein the storing includes: joining two consecutive snapshots that include records of historical data, wherein the joining is performed based on primary keys of the two consecutive snapshots (Benjamin, see col.8 line [6-24], wherein new snapshot is formed by combining the most recent snapshot with the changes made by the journal updates that have been generated since the most recent snapshot); 
determining, based on the joining, one or more changes between the joined snapshots (Benjamin, see col.8 line [6-24], wherein changes can be determined); and 
generating, based on the determined one or more changes, one or more new journals (Benjamin, see col.8 line [6-24], wherein journal updates show changes made since the most recent snapshot).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of ULASEN and Jain to include joining two consecutive snapshots that include records of historical data, as taught by Benjamin, doing so would improve client I / O performance during normal operation and time to ready ( TTR ) performance of the device during initialization (Benjamin; Abstract).
 

Regarding claim 5, the combination of ULASEN, Jain and Benjamin further disclose wherein the generating is performed based on a delta threshold included in the current set of storage parameters that specifies a number of changes to be included in respective journals (Benjamin, see col.8 line [6-24], wherein the snapshot M+1 is formed by updating snapshot M with the changes provided by journal updates 1 through P. The number and frequency of journal updates that are accumulated before a new snapshot is generated is carried out on an adaptively adjusted. See also Jain col.9 line 21-28, wherein determine a new cumulative size of the change log based on adding the tracked size of the log segment with the identified cumulative size of the change).  

Regarding claim 6, the combination of ULASEN, Jain and Benjamin further disclose wherein the storing includes: generating one or more new snapshots based on the one or more new journals, wherein the generating is performed based on a journal threshold included in the current set of storage parameters (Benjamin, see col.8 line [6-24], wherein the snapshot M+1 is formed by updating snapshot M with the changes provided by journal updates 1 through P. The number and frequency of journal updates that are accumulated before a new snapshot is generated is carried out on an adaptively adjusted. See also Jain col.9 line [21-48]).  

Regarding claim 7, the combination of ULASEN, Jain and Benjamin further disclose wherein the journal threshold specifies at least one of: a number of journals to be included in respective snapshots, a total size of one or more journals to be included in respective snapshots, a window of time from which to select one or more journals to be included in respective snapshots (Benjamin, see col.8 line [6-24], wherein the snapshot M+1 is formed by updating snapshot M with the changes provided by journal updates 1 through P. The number and frequency of journal updates that are accumulated before a new snapshot is generated is carried out on an adaptively adjusted. See also Jain col.9 line [21-48]).  

Regarding claim 15, the combination of ULASEN and Jain teaches all the features with respect to claim 12, as outline above. The combination of ULASEN and Jain fail to explicitly disclose wherein the responding to a particular query that specifies a first point in time includes: determining, based on the current set of storage parameters, whether to generate a new snapshot for responding to the particular query; and in response to determining to generate the new snapshot, replaying one or more journals on top of a prior snapshot, wherein the one or more journals are associated with points in time between a point in time associated with the prior snapshot and the first point in time.
Benjamin discloses wherein the responding to a particular query that specifies a first point in time includes: determining, based on the current set of storage parameters, whether to generate a new snapshot for responding to the particular query; and in response to determining to generate the new snapshot, replaying one or more journals on top of a prior snapshot, wherein the one or more journals are associated with points in time between a point in time associated with the prior snapshot and the first point in time (Benjamin, see col.8 line [6-24], wherein the snapshot M+1 is formed by updating snapshot M with the changes provided by journal updates 1 through P. The number and frequency of journal updates that are accumulated before a new snapshot is generated is carried out on an adaptively adjusted. See also Jain col.9 line [21-48]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of ULASEN and Jain to include determining, based on the current set of storage parameters, whether to generate a new snapshot for responding to the particular query, as taught by Benjamin, doing so would improve client I / O performance during normal operation and time to ready ( TTR ) performance of the device during initialization (Benjamin; Abstract).
Allowable Subject Matter
Claim 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments

Applicant’s arguments regarding the 35 U.S.C. 103 rejection have been considered but are not persuasive.
	(1) Applicant argues that the cited references, taken singly or in combination, do not teach or suggest "responding, by the computer system, to the queries using the stored representations, including" "generating, by the computer system based on historical data included in the stored representations, one or more sets of unlabeled features" and "training, using the one or more sets of unlabeled features, different instances of a machine learning classifier" as recited in amended claim 1
	(1) Examiner respectfully disagrees.
	 First, the claim language as cited in claim 1 “generating, based on historical data included in the stored representations, one or more sets of unlabeled features; and training, using the one or more sets of unlabeled features, different instances of a machine learning classifier”. Based on the current language of the claim, there are one or more set of unlabeled features which generated from historical data. Theses one or more set of unlabeled features are used to train different instances of a machine learning classifier. Thus the claim still broad on what are these unlabeled features.
	Second, ULASEN  in paragraph [0045], teaches the machine learning module 106 tracks the operations via a data statistics and analysis module 105 (not shown) that collects the information from the archiving service 301 and the file driver 310. Based on these tracked operations and historical data, the machine learning module 106 may generate one or more rules (e.g., data rules and patterns 107) that determine the data tiering of files in the tiered storage system 311, i.e., which particular tier a given file should be stored in for improved performance and efficiency. Thus, the machine learning module 106 are using historical data to identify/generate rules/patterns (unlabeled features). The machine learning module 106 uses these rules/patterns (unlabeled features) to classify files. Therefore, the data rules/patterns reads on unlabeled features. These data rules/patterns are used to classify files as hot data or cold data using the machine learning module 106.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER N ALGIBHAH whose telephone number is (571)272-0718.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1264.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAHER N ALGIBHAH/Examiner, Art Unit 2165                                                                                                                                                                                                  
/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165